Citation Nr: 1026164	
Decision Date: 07/14/10    Archive Date: 07/28/10

DOCKET NO.  08-29 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an initial disability rating higher than 10 
percent from August 1, 2007 to September 11, 2008, and a 
disability rating higher than 30 percent from September 12, 2008 
for bilateral pes planus and plantar fasciitis, with hallux 
varus, left foot.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel




INTRODUCTION

The Veteran served on active duty from June 1981 to July 2007.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a September 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Offices (ROs) in Roanoke, Virginia 
which, in part, granted service connection for plantar fasciitis, 
left foot, with hallux varus, and assigned an initial disability 
rating of 0 percent, effective August 1, 2007.  

In a June 2008 rating decision, the RO, in part, granted a higher 
disability rating of 10 percent for plantar fasciitis, left foot, 
with hallux varus effective August 1, 2007.

In March 2009, during the pendency of this appeal, the RO granted 
a higher disability rating of 30 percent for bilateral pes planus 
and plantar fasciitis, with hallux varus, left foot effective 
September 12, 2008.  As a higher schedular evaluation for this 
disability is possible, the issue of entitlement to a rating in 
excess of 30 percent remains before the Board on appeal.  See AB 
v. Brown, 6 Vet. App. 35 (1993). 

Of preliminary importance, because the claim for a higher rating 
for the Veteran's service-connected bilateral pes planus and 
plantar fasciitis, with hallux varus, left foot involves a 
request for higher ratings following the grant of service 
connection, the Board has characterized this claim in light of 
the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (distinguishing initial rating claims from claims for 
increased ratings for a previously service- connected 
disability). 


FINDINGS OF FACT

1.  Since August 1, 2007, bilateral pes planus and plantar 
fasciitis have approximated marked deformity with pain on 
manipulation and indication of swelling on use.

2.  Since August 1, 2007, bilateral pes planus has not been 
manifested by pronounced marked pronation, extreme tenderness of 
the plantar surfaces, marked inward displacement or severe spasm 
of the tendo Achilles on manipulation.


CONCLUSION OF LAW

The schedular criteria for an initial 30 percent evaluation, but 
no higher, for bilateral pes planus and plantar fasciitis, with 
hallux varus, left foot have been met since August 1, 2007.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 4.1, 4.2, 4.10, 4.40, 4.45, 4.59, 4.71a and 
Diagnostic Code 5276 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) 
(concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a 
complete or substantially complete application for benefits, VA 
is required to notify the claimant and his or her representative, 
if any, of any information, and any medical evidence or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. 
§ 3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and (3) 
that the claimant is expected to provide.  Notice should be sent 
prior to the appealed rating decision or, if sent after the 
rating decision, before a readjudication of the appeal.  A 
Supplemental Statement of the Case, when issued following a 
notice letter, satisfies the due process and notification 
requirements for an adjudicative decision for these purposes.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

In this appeal, the record does not include a notice letter 
specific to what information and evidence was needed to 
substantiate the claim for an initial disability rating higher 
than 10 percent from August 1, 2007 to September 11, 2008, and a 
disability rating higher than 30 percent from September 12, 2008 
for bilateral pes planus and plantar fasciitis, with hallux 
varus, left foot.  However, the Board points out that, on these 
facts, the lack of such notice is not shown to prejudice the 
Veteran.  In this regard, the Board notes that in an October 2008 
letter, the RO set forth the criteria for establishing a claim 
for a higher rating for pes planus, plantar fasciitis and hallux 
varus of the feet.  In the Board's opinion, this demonstrates 
actual knowledge on the part of the Veteran and his 
representative of the information needed for entitlement to a 
higher initial rating for bilateral pes planus and plantar 
fasciitis, with hallux varus, left foot.  As such, the Board 
finds that the Veteran is not prejudiced based on this 
demonstrated actual knowledge.  

While the October 2008 letter was furnished after the issuance of 
the appealed March 2006 and rating decision, the appeal was 
subsequently readjudicated in a Statement of the Case issued in 
March 2009.  This course of corrective action fulfills 
VA's notice requirements, as addressed in the Mayfield line of 
decisions.  Additionally, in Dingess, the Court of Appeals for 
Veterans Claims held that in cases where service connection has 
been granted and an initial disability rating and effective date 
have been assigned, the typical service-connection claim has been 
more than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  Id. at 
490-91. Thus, VA had no additional duty to notify in this case 
once service connection was granted. 

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
claims adjudicated in this decision.  The RO has either obtained, 
or made sufficient efforts to obtain, records corresponding to 
all treatment for the claimed disorders described by the 
Veteran.  Additionally, he was afforded a QTC examination in 
April 2007 that was fully adequate for the purposes of 
determining the severity of the disability.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication. 

Laws and Regulations

Disability ratings are determined by applying the criteria set 
forth in the VA's Schedule for Rating Disabilities (Rating 
Schedule).  Ratings are based on the average impairment of 
earning capacity.  Individual disabilities are assigned separate 
diagnostic codes. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2009).  
Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where the 
appellant has expressed dissatisfaction with the assignment of an 
initial rating following an initial award of service connection 
for that disability, separate ratings can be assigned for 
separate periods of time based on the facts found - a practice 
known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 
(1999).

The analysis in this decision is therefore undertaken with 
consideration of the possibility that different ratings may be 
warranted for different time periods.

Where there is a question as to which of the two evaluations 
shall be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7. 

The Board has reviewed all the evidence in the Veteran's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Bilateral pes planus and plantar fasciitis, with hallux varus, 
left foot have been rated under Diagnostic Code 5276.  Under this 
code, a rating of 0 percent is assigned for a "mild" disability 
(symptoms relieved by built-up shoes or arch support).  A rating 
of 10 percent is assigned for a "moderate" unilateral or 
bilateral disability (weight-bearing line over or medial to the 
great toe, inward bowing of the Achilles tendon, pain on 
manipulation and use of the feet).  A rating of 20 percent is 
assigned for a "severe" unilateral disability (objective evidence 
of marked deformity such as pronation or abduction, accentuated 
pain on manipulation and use, indication of swelling on use, and 
characteristic callosities).  A rating of 30 percent is assigned 
for a "severe" bilateral disability or for a "pronounced" 
unilateral disability (marked pronation, extreme tenderness of 
the plantar surfaces of the feet, marked inward displacement and 
severe spasm of the Achilles tendon on manipulation, not improved 
by orthopedic shoes or appliance).  A rating of 50 percent is 
assigned for "pronounced" bilateral disability as defined above.

Service treatment records in August 1978 demonstrate that the 
Veteran presented with complaints of pain and swelling of the 
ankles.  The diagnosis was plantar fasciitis.  

In November 1992, he presented with complaints of medical arch 
and medial foot pain.  There was no orthotic intervention.  The 
diagnosis was bilateral pes planus and subtalar pronation.

In December 1992 he presented with a history of wearing arch 
supports for both feet.  The diagnosis was overpronation and the 
physician noted that he needed custom molded arch supports.

In April 2005 he presented for a referral for orthopedics as he 
had pain on the bottom of his left foot.  His pain occurred with 
exercise and was on the plantar aspect of the arch of the left 
foot.  There was no change in the arch of the left foot.  On 
examination his feet showed normal appearance.  There was no 
tenderness on palpitation of the metatarsal or tenderness on 
palpitation of the intermetatarsal spaces.  Foot motion was 
normal and no pain was elicited by the motion of the foot.  There 
was tenderness on palpitation of the left foot and plantar aspect 
of the heel.  The diagnosis was plantar fasciitis.

In September 2006 he presented with complaints of pain in the 
bottom of his left foot.  The diagnosis was flat feet and 
neuroma.  New orthotics were needed.  

The Veteran underwent a QTC examination in April 2007.  The 
examiner noted that the Veteran had plantar fasciitis that had 
existed for 13 years.  He had pain to the left foot in the arch 
area that occurred three times a week and last a day at a time.  
It was an aching and sharp pain which was brought on by physical 
activity or by itself.  It was relieved by Tramadol or non-
steroidal anti-inflammatory agents or orthotics.  He functioned 
with pain with or without medications.  He had pain at rest as 
well as with walking.  On examination, he had tenderness on the 
left foot between the second and third metatarsal.  He also had 
tenderness on the dorsal medial aspect of the foot.  He did not 
have flatfeet, claw feet or hammertoes.  He had hallux valgus 
present at the left foot with a slight degree of angulation.  
There was no resection of metatarsal head, no hallux rigidus and 
no limitation regarding pain and walking.  He required shoe 
inserts which helped the symptoms.  X-rays of the left foot 
showed hallux valgus.  The diagnosis was left foot plantar 
fasciitis and hallux valgus.

The Veteran presented to the Virginia Office of Sports Medicine 
in September 2008 with a diagnosis of bilateral pes planus with 
valgus hind foot with forefoot pronation, left greater than right 
and possible naviculocuneiform degenerative joint disease on the 
left.  The physician noted that the Veteran had been treated with 
orthotics for bilateral pes planus with plantar fasciitis for the 
past 15 years.  He had forefoot pronation as well as valgus hind 
foot with a planovalgus foot.  On examination, he had a mild 
gastroc equinis on both sides.  On his left side, he had hind 
foot valgus which increased to about 7 to 8 degrees.  Right side 
was about 6 degrees of valgus.  His forefoot was pronated, worse 
on the left than the right, and his arch was collapsed on the 
left more than the right.  He was tender about his 
naviculocuneiform joint on the left which radiated down to his 
arch.  He had tenderness at his plantar fascia origin.  His motor 
strength was 5/5 and his sensation was intact.  He had negative 
Tinel's over his tarsal tunnel.  His subtalar joint was supple 
and this appeared to be a flexible pes planus.  His right side 
was slightly less symptomatic but still tender at his plantar 
fascia and he still had tight gastroc.  He had no nerve symptoms 
on the right.  The diagnosis was possible naviculocuneiform 
arthritis with pes planus, planovalgus foot deformity and plantar 
fasciitis.

Concerning the period beginning August 1, 2007, the Veteran's 
bilateral pes planus and plantar fasciitis have demonstrated 
characteristics of a severe bilateral disability.  There was 
objective evidence of pronation or abduction, accentuated pain on 
manipulation and use and indication of swelling.  Specifically, 
the August 1978 treatment note demonstrated that the Veteran had 
pain and swelling of the ankles while in November 1992 he had 
bilateral pes planus with medial foot pain and subtalar 
pronation.  In December 1992 he was diagnosed with overpronation.

As there is evidence of a severe bilateral disability 
characterized by pronation and swelling, the Board finds that the 
criteria for a 30 percent evaluation for pes planus and plantar 
fasciitis, with hallux varus are met under Diagnostic Code 5276 
since August 1, 2007.  

Regarding an evaluation in excess of 30 percent, the Board finds 
that since the effective date of service connection, the symptoms 
of pes planus have more closely approximated a "severe" bilateral 
disability which warrants the current 30 percent rating.  The 
September 2008 treatment noted reported that he had bilateral 
forefoot pronation and tenderness in both feet.  However, none of 
the records indicate that he had the pronounced, marked pronation 
or extreme tenderness of plantar surfaces of the feet as required 
for a 50 percent evaluation.  He also did not have marked inward 
displacement or severe spasm of the tendo Achilles on 
manipulation.  Additionally, the April 2007 QTC examiner noted 
that pain was relieved by Tramadol or non-steroidal anti-
inflammatory agents or orthotics and the September 2008 physician 
noted that the Veteran had been treated with orthotics for 
bilateral pes planus with plantar fasciitis for the past 15 
years.  A 50 percent evaluation requires bilateral pes planus 
that is not improved by orthopedic shoes or appliance.

The Board has also considered whether a higher rating for this 
disability is warranted under any other diagnostic code but has 
found none which would provide a higher evaluation based upon the 
current symptomatology.

In sum, the medical evidence demonstrates that the Veteran's 
bilateral pes planus does not more nearly approximate symptoms 
consistent with a 50 percent evaluation.  Accordingly, the Board 
finds that the Veteran is not entitled to a rating in excess of 
30 percent for his bilateral pes planus and plantar fasciitis, 
with hallux varus, left foot at any point during the course of 
this appeal.  See Hart, supra. 

Extraschedular Considerations

In this circumstance, though, the Board must still consider 
whether the Veteran is entitled to an extra-schedular rating 
under the provisions of 38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996).  

The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an exceptional 
disability picture that the available schedular evaluations for 
that service-connected disability are inadequate.  Therefore, 
initially, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-connected 
disability with the established criteria found in the rating 
schedule for that disability.  If the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  Thun v. Shinseki, F.3d 
1366 (Fed. Cir. 2009).  Here, the Board finds that the disability 
picture presented by the Veteran's bilateral pes planus and 
plantar fasciitis, with hallux varus, left foot is appropriately 
contemplated by the rating schedule.  Therefore, referral for 
consideration of an extraschedular evaluation is not warranted.  
Thun.  





ORDER


An initial 30 percent evaluation for bilateral pes planus and 
plantar fasciitis, with hallux varus, left foot from August 1, 
2007, is granted.

An initial evaluation greater than 30 percent for bilateral pes 
planus and plantar fasciitis, with hallux varus, left foot from 
August 1, 2007, is denied.



____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


